Citation Nr: 1013013	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
enlarged liver.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, in which the RO denied the Veteran's 
claims for service connection for hepatitis C with enlarged 
liver and "a mental disorder."  The Board has determined 
that the issues are characterized more accurately as stated 
on the cover page of this decision.  

In February 2008, the Veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

The Board denied these claims in September 2008.  The 
Veteran timely appealed to the United States Court of 
Appeals for Veterans Claims (Veterans Court).  In September 
2009, the Veterans Court vacated and remanded the Board's 
October 2008 decision pursuant to a Joint Motion for Remand 
(Joint Motion). 

Unfortunately, as will be explained below, the appeal is 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action is 
required.


REMAND

In the Joint Motion, both the Veteran's attorney and VA's 
Office of General Counsel requested that the Board's denial 
of the Veteran's service connection claims for hepatitis C 
with enlarged liver and for an acquired psychiatric disorder 
in September 2008 be vacated and remanded for compliance 
with VA's duty to assist a claimant in substantiating a 
claim for benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  Specifically, both parties argued in the Joint 
Motion that VA had not attempted to obtain private operation 
and/or surgical reports following an August 1969 motor 
vehicle accident.  According to the Veteran, at the time of 
his August 1969 motor vehicle accident, he received 
contaminated blood products which caused his hepatitis C.  

With respect to the private operation and/or surgical 
reports following an August 1969 motor vehicle accident, the 
Board noted in its September 2008 decision that the Veteran 
himself testified before the undersigned Acting Veterans Law 
Judge in February 2008 that the operative reports from his 
August 1969 motor vehicle accident were not available for 
review.  The Veteran's service representative also stated at 
the February 2008 Board hearing that these records were not 
available for review.  See Board of Veterans' Appeals 
(Board) decision dated September 5, 2008, at pp. 7; see also 
Central Office Board hearing transcript dated February 14, 
2008, at pp. 4-5.  Thus, it is not clear to the Board why 
both parties stated in the Joint Motion that "there is 
nothing in the record to suggest that these reports were not 
available."  See JMR at pp.2.  Instead, as noted above, the 
record appears to show that the private operation and/or 
surgical reports pertaining to the Veteran's August 1969 
motor vehicle accident are not available.  The Board notes 
that it previously reviewed the Veteran's available service 
treatment records, which included copies of all available 
treatment records from University Hospital (the private 
facility where he was treated following his motor vehicle 
accident in August 1969) and discussed these records in 
detail in its September 2008 decision.  See Board decision 
dated September 5, 2008, at pp. 8.  

The Board concedes that both parties are correct in stating 
in the Joint Motion at pp. 2 that "the operation reports 
from University Hospital were never obtained" because it 
appears from a review of the record in this case, including 
the Veteran's own testimony and statements of his service 
representative at his February 2008 Central Office Board 
hearing, that these records are not available because they 
do not exist.  Because the Veteran and his service 
representative stated that the operative records from his 
in-service treatment in August 1969 following a motor 
vehicle accident are not available, the Board finds that it 
was not error for the RO not to attempt to obtain these 
records.  Nevertheless, the Board is bound by the Court's 
September 2009 order granting the Joint Motion and this 
appeal must be remanded to the RO.

The Board also notes that both parties asserted in the Joint 
Motion that the VA examiner's failure to review the claims 
file in January 2003 constituted harmful error and required 
remand.  The Board acknowledges that the VA examiner did not 
review the claim file in January 2003, which included a 
February 1973 psychological evaluation, and did not render 
an opinion as to whether the Veteran had psychological 
problems due to his August 1969 motor vehicle accident as 
opposed to his drug abuse.  The Board notes that, when the 
Veteran was seen on psychological evaluation in February 
1973, the VA examiner stated, "I could elicit no definitive 
evidence of organic brain damage during this examination, 
although it could not be absolutely ruled out."  The Board 
observes in this regard that the notation of "rule-out" does 
not equate with a meeting of the diagnostic criteria for an 
organic brain disorder.  Rather it merely raised the 
possibility of the disorder; it clearly is not a confirmed 
diagnosis.  The Board also observes that there is no 
indication in the February 1973 psychological evaluation 
that the VA examiner had access to the Veteran's claims file 
at the time that he provided his opinion.  Instead, it 
appears that the VA examiner obtained a complete medical 
history from the Veteran prior to conducting a thorough 
mental status examination and diagnosing the Veteran as 
having a passive aggressive personality in February 1973.  
The VA examiner in January 2003 also obtained a complete 
medical history from the Veteran, conducted a thorough 
mental status examination, and then diagnosed the Veteran as 
having polysubstance abuse, in early full remission.  

The Board observes in this regard that the Court has held 
that the presence or absence of claims file review is 
insufficient to render a medical opinion more or less 
probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As the Board found in its September 2008 decision, 
service connection is prohibited for any disability based on 
drug abuse and/or personality disorders.  See Board decision 
dated September 5, 2008, at pp. 9-11; see also 38 C.F.R. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c)(2), 3.303(c), 4.9; 
VAOPGCPREC 2-98, VAOPGCPREC 7-99.  The Board finds that, 
because the claims file contained diagnoses of rule-out 
organic brain disorder and a personality disorder, it was 
not error for the RO not to send back the January 2003 VA 
examination for claims file review.  In any event, the Board 
is bound by the Court's September 2009 order granting the 
Joint Motion and this appeal must be remanded to the RO.

Because this appeal is being remanded for other development, 
the RO/AMC also should attempt to obtain the Veteran's up-
to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
representative and ask them to 
identify all VA and non-VA clinicians 
who have treated him for hepatitis C 
with enlarged liver and/or an acquired 
psychiatric disorder since his 
separation from active service.  
Obtain all VA treatment records which 
have not been obtained already.  Once 
a signed release is received from the 
Veteran, obtain all private treatment 
records which have not been obtained 
already, to include operative and/or 
surgical reports from University 
Hospital in Augusta, Georgia, from 
August to September 1969.  A copy of 
any records obtained, to include a 
negative response(s), must be included 
in the claims file.  All attempts to 
obtain these records must be 
documented in the claims file.

2.  Schedule the Veteran for 
appropriate examination(s) to 
determine the nature and severity of 
any acquired psychiatric disability.  
The claims file must be made available 
to the examiner(s) for review.  Based 
on the results of the Veteran's 
examination and a review of the 
record, the examiner is requested to 
opine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that any current acquired 
psychiatric disability, if diagnosed, 
began during active service.  The 
examiner(s) also should opine whether 
it is at least as likely as not that 
the Veteran's head injury allegedly 
sustained in an August 1969 motor 
vehicle accident, to include memory 
loss and cognitive problems, caused or 
aggravated any acquired psychiatric 
disability.  The examiner(s) should 
opine further whether it is at least 
as likely as not that the Veteran's 
drug and alcohol abuse during and 
after service caused or aggravated any 
acquired psychiatric disability.  A 
complete rationale for any opinion(s) 
expressed should be provided.  If any 
opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why 
such opinion cannot be provided.

3.  Review the VA examination(s) after 
completion to ensure that all 
questions asked of the examiner(s) 
were answered to the extent possible.

4.  Thereafter, readjudicate the 
claims of service connection for 
hepatitis C with enlarged liver and 
for an acquired psychiatric 
disability.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given a reasonable time to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

